Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-24-2009

Lai v. Dist V C Ethics Comm
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1121




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Lai v. Dist V C Ethics Comm" (2009). 2009 Decisions. Paper 1148.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1148


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 07-1121
                                    _____________

                                  KATHARINE LAI

                                            v.

          DISTRICT V-C ETHICS COMMITTEE; ROBERT WASSERMAN;
             WASSERMAN, JURISTA & STOLZ; BRUCE WISOTSKY;
          RAVIN GREENBERG; JULIAN WILSEY; FRANZBLAU DRATCH

                            Bruce Wisotsky; Ravin Greenberg;
                             Julian Wilsey; Franzblau Dratch,

                                                 Appellants


                    On Appeal from the United States District Court
                           for the District Court of New Jersey
                              District Court No. 06-cv-02661
                    District Judge: The Honorable William J. Martini


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 24, 2009

                       Before: BARRY, SMITH, Circuit Judges
                                and RESTANI, Judge *

                                 (Filed: June 24, 2009)



      *
        The Honorable Jane A. Restani, Chief Judge for the United States Court of
International Trade, sitting by designation.

                                           1
                                         OPINION


SMITH, Circuit Judge.

       Bruce Wisotsky (“Wisotsky”), Ravin Greenberg, P.C. (“Ravin”), Julian Wilsey

(“Wilsey”), and Franzblau Dratch, P.C. (“Franzblau”, collectively “Appellants”) appeal

an order from the District Court of New Jersey granting their Rule 11 motion as to

sanctions but denying it as to fees. For the reasons that follow, we will affirm.

       This case arises out of Katherine Lai’s (“Lai”) pro se bankruptcy filing in 2001.

The Bankruptcy Court appointed Ravin as Trustee’s counsel, and Wisotsky primarily

worked on the file for the law firm. As part of the bankruptcy proceedings, Ravin filed an

adversary proceeding against a company owned by Lai. After a contentious series of

motions, Lai filed a complaint in the Superior Court of New Jersey against Ravin and

Wisotsky related to their involvement in her bankruptcy claim. Ravin retained Franzblau

for its defense, and Wilsey worked on the case for Franzblau. The state case was

removed to the Bankruptcy Court in May 2002, and the Court dismissed the complaint

and enjoined Lai from filing further claims related to the bankruptcy proceeding without

Court permission. Nonetheless, Lai filed a federal action alleging discrimination by

Raven and Wisotsky. Appellants filed a motion to dismiss and a motion for the

imposition of Rule 11 sanctions. The District Court granted both motions, but opted to

impose a non-monetary sanction. Appellants appealed the District Court’s denial of their

                                             2
request for attorney fees.1

       We review a district court’s decision to grant or deny a request for attorney fees for

an abuse of discretion.2 Simmerman v. Corino, 27 F.3d 58, 61 (3d Cir. 1994). “[W]e

evaluate the court’s factual determinations, legal conclusions, and choice of an

‘appropriate sanction’ with substantial deference, considering . . . only whether those

determinations are contrary to reason or without a reasonable basis in law and fact.” Id. at

62 (quoting Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990)).

       In this case, we do not believe that the District Court abused its discretion when it

denied Appellants’ request for monetary sanctions. After stating that it “discern[ed] no

merit” in and found “no valid support” for Lai’s claims, the District Court imposed an

appropriate sanction on Lai. It directed that she may not file another lawsuit or

proceeding for any reason related to the bankruptcy proceeding against Appellants

without the Court’s permission. Furthermore, despite its denial of the fees request, the

District Court stated that “a request for fees and other monetary sanctions would be

appropriate if Plaintiff fails to comply with the Orders of this Court.” Because we believe

that the District Court provided a sufficient sanction while leaving open the possibility for

additional sanctions if Lai violates the terms of the Court’s order, we do not find that the


       1
        As we write for the benefit of the parties alone, who are familiar with the facts
and procedural history of this case, we confine our discussion to the legal issues presented
and include only those facts necessary to our disposition.
       2
        The District Court had jurisdiction under 28 U.S.C. § 1331, and this Court has
jurisdiction under 28 U.S.C. § 1291.

                                              3
District Court abused its discretion. We will affirm the District Court’s order.




                                             4